Name: Commission Regulation (EEC) No 283/79 of 14 February 1979 making the importation into the Community of tracksuits originating in Taiwan subject to quantitative limits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 40/22 Official Journal of the European Communities 15 . 2 . 79 COMMISSION REGULATION (EEC) No 283/79 of 14 February 1979 making the importation into the Community of tracksuits originating in Taiwan subject to quantitative limits THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3020/77 of 30 December 1977 on the arrangements for imports of certain textile products originating in Taiwan ('), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 255/78 of 7 February 1978 maintaining the arrange ­ ments for imports into the Community of textile products originating in Taiwan ( 2 ), Whereas quantitative limits on tracksuits have already been established between the Community and certain third countries ; Whereas imports into the Community of the product in question originating in Taiwan have increased sharply and substantially since 1 January 1978 ; Whereas the rapid growth of imports of tracksuits orig ­ inating in Taiwan threatens to cause serious injury to Community producers ; Whereas Commission Regulation (EEC) No 3020/77 established autonomous arrangements for imports of textiles originating in Taiwan ; whereas Article 3 of that Regulation lays down the conditions for the esta ­ blishment of further quantitative limits ; Whereas imports of tracksuits originating in Taiwan have considerably exceeded the threshold indicated in Article 3 of Regulation (EEC) No 3020/77 ; Whereas it is necessary, therefore , to establish quantita ­ tive limits on imports of tracksuits falling within cate ­ gory 73 and originating in Taiwan for the period 1 January 1979 to 31 December 1982, HAS ADOPTED THIS REGULATION : Article 1 The importation into the Community of tracksuits (NIMEXE codes 60.05-16 , 17, 19) originating in Taiwan shall be subject during 1979 , 1980 , 1981 , and 1982 to the quantitative quotas indicated in the Annex to this Regulation . Article 2 The provisions of Regulation (EEC) No 3020/77, and in particular those concerning the administration of quantitative limits , shall apply to the quantitative limits established by this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1979 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 357, 31 . 12 . 1977, p . 51 . 2 OJ No L 39 , 9 . 2 . 1978 , p . 1 . 15 . 2 . 79 Official Journal of the European Communities No L 40/23 ANNEX Category CCT heading No NIMEXE code 1978 Description Unit Member States Annual quantities 1979 1980 1981 1982 73 ex 60.05 60.05-16, 17 , 19 Tracksuits of knitted or cro ­ cheted fabric , not elastic or rub ­ berized 1 000 pieces D F i BNL UK IRL DK EEC 500 25 20 350 150 1 3 1 049 504 35 29 352 165 2 4 1 091 511 43 35 354 183 3 6 1 135 517 52 42 356 201 4 8 1 180